LYONS, Justice
(concurring in the rationale in part and dissenting from the judgment).
I concur in all aspects of the main opinion except for its affirmance of the order denying of certification of a class. As to that issue, I dissent from the judgment. The claims of Mary Kathleen Keddie-Hill and Cheryl Tillman are not cognizable in a civil action subject to the Alabama Rules of Civil Procedure; they are cognizable only in a Rule 32, Ala. R.Crim. P., proceeding. Each claim is therefore due to be dismissed without prejudice pursuant to Rule 32.1, Ala. R.Crim. P. The dismissal of the action moots the issue of class certification.